Case 3:13-cv-00257-JAM Document 307-12 Filed 10/11/18 Page 1 of 3




                     EXHIBIT L
Case 3:13-cv-00257-JAM Document 307-12 Filed 10/11/18 Page 2 of 3
                                                                                            J*

                   &Ð
                   @
                   &
                   E
                   d                                    . SEARS
                                         #              .llnfìTt0RD
                                                         RTS 85                 *'ID
                                                                                     TllPl(
                                                                                          95
                                                                                                 û1193
                                                                                                                                      g
                                        ,HA.IERF0fiU,                          [T
                                                                       08385-0000
                                                                                                                                      E
                                                ,        '    85û-44?-5300                                                        cñ
                                                                                                                                      Ð


                    Éfr
                                                    rìrrril$ffiflllrilllilil
                    H            IIIIAI|'|      FOR çOI{PAR]SON I¡IIT,H },IOHTHLV
                    il      qIATEi4[l'lT ÐR                       ttR
                                                                         'i-
                                                                               RETUÊI'¡          tR   EXC}IAHGË
                                                                                                                                                                       .
                             !
                                 *'                                                                                                                           :;.:         ..




              t-
                                        ,s'ALEscÈrçcx
                                        -b'l t BBS4z€rr7t
                                                     .
                                                           'rit     .
                                                                             ''                       .l+
                                                                                                                                      n
                                                                                                                                       B
                                                                                                                                      (ô        I
                                                                                                                                                           ..':,
                                                                                                                                                             :,:
                                                                                                                                                                   l




                                     fn¡r¡l+ p'sîoRr   ,¡m+ ,,lRsSt)Cr
                                                                                                                                                t:


                    @
                    ru               o5i1 ln oitgt 54? j'i qtqi
                    ß$                                  RINGTNû                Assoc        {
                                                                    SALE' F&ot
                    È
                    rd                                                    YJ"l
                                 I sûrñr "rAclç STAND ilDS* rg,,ggl
                                    .. tiP[: '798263tJ1 4352 . '' , I e                                                           ,

                                      CREDI.I,'l0S 4.tìtll" gft
                                     I'I'LJLT

                                                    :,-,'r.,..''oiUBTffiAL 35.99                                                      @
                                                     '-:'''.t'AX.08.000x 2 lh
                     CARû        TYPÊ:          Ai{tX
                                                                               &          .¿
                    ffict r: Hzsz5/b '*                                                                        I
                    $ AIITH [0t]Ë: S2ô82?/F
                    41/Û1/lt              ".
                                             AIiEX TCIìAL 38, I5


                     RI:     ßæ-r;-.r-:t-iig-ûg5E-06tsj i
                                                                        'tñ
                                                                                                                                      g:
                                                                                                                         .rH
                                                                                                     jr6,@gS
                                     c*nuuomm'¡î***r,.0*u
                                                                                                                                  d-                  ''.:


                                     0F 6ll0cs'AN[ll,ûR 3[tl1llCislltt'¡" L''-,
                    (Â
                    G                             Àttlulll 0F    f -l'           : ',','.''                                      ,,

                    g                                         ':      .¡                                                                        ,
                                                                           '' :
                                                                                                                                                       '

                                                    *t38.i5 "
                    ã                t¡tlIti At{outiTs'}s         Diì'ttii6, .', " llsHut*ttt:
                             EATH CREÐIT TARD            II]ENTIFTTN äE; '" ]*"....
                             AND AÊREEs                      T0 B[ flotlNo                   ty       ltrË"$J"                         I..;4','
                                              i}I THE [ARD!Iü[)ËR'IT.. Jd
                                      STT FIIR{Iì                                                                                                    ,,.:
                                  AGREEHET'I{$} tillrll THi ]SSUÊR(S-.-' #=
                                                    TH0SE               t,REIllT          EARDS,; i'                                            .,,,
               t't.p
                           **        + ,. + + + + )ç ¡,,1.¡*4,                                   ¡    11:   :+ +.{É      +
                      R - sEARs VALUES :
                   - ¡a-. -:*v-.O,UR
                                                                                                                   .


                                                                  F:r t-j.pUACK !
                           'ì1':çS-rl      =*
                                                    ìÍ       +:   -{<   :*     :+-   jF   *i.+ *      >k    * * t( :ts
                           ¿LL US ABIJUI'!(}UR EXPÈR]EI{CE ANIJ
                          ttouLÐ
                                                                                                               YOII F
                                        llrN À14,rlilo                           sEARs ûrFT                 cAnD.                      ffi
                         ,dtrnsE        tl!!rkiy                        !EB!¡T!             IIIfirr          T DAys
                                                                                                                                      I
                   ¿1.,i' ff                            lìfl tírll               ûF       PUHCI{ASE:

                   tË,,-F ' :,                                          .l'
                                            ilt,lti.sEAfisitf¡gncr.cr,,+3""-1-:'ij
                                                                                                                                 --J. r
                                                                                                                                          ..-
                       &                                                'i''                                                                                                    i". ::,,.:'
                       5
                       ø lc crHpLnE                          THE sunt¿Ev                   vou t¡iLL          NEEII
                            TlIË 1? DIGIT                         sALËSCHËÜK I'IUiITËÊ TI,¡
                                                    '
                                                        ':YfllJR RECËIPT                     , L 1!.!*                 .- '.'i
                                                                                                                                       Ø
                                                                                                                                       ffi
                                 P0R FAV0fi TûilAïË                             EL,IIt!4p0 p¡RA..:;*,                                 qit¡
                                 PR0P0R[T0]IARI.10S                            TU,rNF0ftì't[ClÐf'{4í'
                     tr          -   -lll11!ll^EI-ï lf lTIg'!9f
                                                                                                        'll:',1.
                                 Case 3:13-cv-00257-JAM Document 307-12 Filed 10/11/18 Page 3 of 3
             fft   ;    rtJs-U/_J-Ji8U-ügbg-û6jg
                                                                                             I.
                                                                                                                   sffi
                                                                                                                   È
                           TAEUHTTDËR. AÌ]KNONI                    rtIGFS'$,IQ¡';Ç.-.-,                       #*                       .,-...:..
           g,              0F   CÛÛDS        ANIì/IR sËÊVInES'-l¡,...                             Ïf
           @
           s
                                                  Al{.rluftT  i    0F                  :ì1


           ð
                                                  '".'$tg'ls 'i"
                         HITH Al{üut{T            S\¡iïHai,ln
                                                cnaf ,lii
                       IACH cngnn tAnfl tDE¡¡TtFlr.n                                &;-             .


                       AN0 AûREE$ Tû BE BûIJNÐ bv riffrí.T.
                                                                                                                    \...!,
                          SET FI]R]H iN THË [ARDI-IÍ]LIi[fi:Iþ                                                       f.
                                                                                     A":                           .Édi
                        AGREEilE¡{II:]        }    14i    IH THË        ISSUE|ì{ C .
                                                                                   'ì                         Jt....
                                      TH0SE t.RE0tT                EARDS,;                                                                                 ' jr
                                                                                                                                                          .r,.-..;.,.
     t'                                                                                                                                                            ":"
          F* le{<* {: + + {- î,ri,F}kte{<{;.*,* ,¡t
          q - sËARs v/\L uES
           .
             vqult ¡-¡ 1.i¡rBACl< I
          ''*--     .:..

                   1 at';r':l: >l- + + 't ìÊ :1, lt. ,li t: d< >Ë :È +                             +    +
             ,    CLL US ABÛUI'YIIUR ËXPÈRTTNCE AND
                                                   Y(]U M
            .;c0ULù HIN Al{.000 SEÁ|ìS trFI CARD. H
            {LIASE VISÌ þ,:rfü( rJ[BSiTË flITH]N 7 DAVS -Ë
                     fiF ¡ìr'ilÁr oÈ puninriË,'-
                                                   "''" *@
     d3,                                                                                                                                   '   i.'.


     '
                                                                                                                              ::   :




          ff                    l¡r,lÌ*.srln.slcr¡nncx,cr*ì5]                                     ....   ;:'.:            ,
                                                                                                                                   .'..:              J




          :l
          f4 Tfl I,OHPLETË                 THE SIJRVEY YOU                   I{ILI-     I{ETN
          iì.     THI 12        t1ütÏ        SALESü{Ë.t|{ NUHEER                        ûN



            '      PUR FÅ1/Üíl IffiATE                   Ët.   TIT},IPO PÂRA.                     ; -- s}
                                                                                                       .g
                                                                                                              ffi
                   pRûp0Rû{0¡r¡Rruôs-
                                                      ru"   iliriäirncioiìld
      {ñ             fARIiqpA Etl UN s0RTFfi r,.u¡r.!Â
                                                           ',.--
      Þ-           0p0ftlljtrlDAD 0E {ìA¡{AR U¡r¡ i¡trìlrt+
      H''..vt5tT,q    üt t!ûALo sEAtìs.Ðt $4ilûrj. "';;-*
      sr                             Lii   pAGINA         gEilUlr.m¡t .'l
                             ilt+þf.sfAf,sfËËDBACK,C0M                                  "




      .     , N0 PrlliirnsE HEI;ESSARY. Vût0ltl]EflE
              pRûHrBlriûì                                 ffi                                           .-
                                      l{usT B[ erqr¡qq,-
                                           ËNTttTE_s
            hlillllN 7 ttAVS 0F'DATE 0F pURclltsÉ.r..¿
                                                         ffi
         [.N]trA¡its HUÍìI $E t8 uR 0L[)ER T0 E}iTEll,
      úr
      g
      q,
             slr r frllrrt I f E RULËS t|.l liEBsÌTË
     .9¡*+**            r* *++ +:+++ì**¡:f *+**î***:*
                                                                      '/' ¡ 1¡
                                                                         N         ¿   ¡¿1¡tr*.

                                SATISFACT         T   oil   GUAnírq          rrn                             e
                                      0Ê Tûu$t t4rlNEV              ilAt( .        "
                                                                                                             tä
                           A RICËTPT TATEIJ I.IITII]1,I 90 IA./$                                             6.
i                                                                                                            @
t.
I
                   I$      REfiiJTRED TüR             A   RETURN Û'T ËIT}IAHGE
              !{l]Icti ti0ü10 BE 04lrr]/H. ûÌHER RULES
     k
¡

             APPIV. SEE.tsAcl( OF IIETË]Í)I FOÌI I)EÌAILS'
              RËTURNEû..tr.ERtHANUiSE fiU$I ril[LlJt]Ë ArL
      Ð      IOI4PONENI           FART$, tlËrul{il KIILL NT                              TSSUEÐ
                                IN    THE I]RTûit'lAL TENOER.


                            ÏI'¡ IHE       ËVEII]I t}Ë         å   RËTURI,I OF
                       ORIG     INAL              IFYING
                       REIIIARD CARD(S)
                                           NUAL                    I,IERûI.IA¡,IÐ

                                                       IIILL BË I)EDUTTED
                                                                                       IST,
                                                                                                            rffi                                                         i   ', ::'..   ...   .;

                              FROI'I ANY REFUND A}IOUI{T.
      @
      fÈ
      g
      il

                                                                                                             e
                                                                                                             ffi
